Citation Nr: 0710171	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for distal partial amputation of the right thumb.

2.  Entitlement to an initial compensable evaluation for a 
right knee disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1996 to January 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased evaluation for a 
right knee disorder is remanded to the Appeals Management 
Center (AMC).  The veteran will be notified if further action 
is required on his part.  


FINDING OF FACT

The veteran's partial distal right thumb amputation was 
through the distal phalanx. 


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for a 
partial distal right thumb amputation have been met since 
July 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5152 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where as in this case, a claim for service connection is 
granted, the claim is substantiated and further VCAA notice 
is not required on with regard to the downstream questions 
such as the initial evaluation.  Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In a June 2003 VCAA letter the veteran was provided with 
notice of the evidence necessary to substantiate the claim 
for service connection.  In May 2005, he was provided with 
notice of the evidence needed to substantiate entitlement to 
a higher initial evaluation.  The VCAA letters told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The May 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice on all of the Dingess 
elements, except for the element of an effective date.  The 
absence of notice on this element is generally not 
prejudicial.  Dunlap v. Nicholson.  There has been no 
allegation of prejudice from the lack of this notice.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Although some of the notice war provided after the 
initial denial, a timing deficiency is generally not 
prejudicial to a claimant, and this would be especially true 
in a case, such as this, where no additional VCAA notice was 
required after the grant of service connection.  Dunlap v. 
Nicholson, Overton v. Nicholson, 20 Vet App 427 (2006).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was afforded a VA examination.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.

Distal Partial Amputation of the Thumb

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule),  
38 C.F.R. Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2006).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In the case of an initial disability evaluation following the 
grant of service connection, it is possible to grant separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119, 126-8 (1999).

The criteria for rating finger ankylosis and limitation 
changed during the pendency of this appeal.  67 Fed. Reg. 
48,785 (Jul. 26, 2002) (codified at 38 C.F.R. § 4.71a) 
(effective August 26, 2002).  The criteria for rating finger 
amputations were unchanged.

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx.  A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5152.

The old and new versions of Diagnostic Code 5224 provide a 
maximum evaluation of 20 percent for ankylosis of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002 & 2006).

Newly adopted Diagnostic Code 5228 also provides for a 
maximum evaluation of 20 percent for limitation of motion of 
the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Service medical records show that in August 1997, the 
veteran's right thumb was partially amputated when his hand 
was on a door knife edge, the ship rolled and the door closed 
on his finger.  The veteran sustained a six centimeter 
laceration and thumb avulsion three quarters of the way 
through.  The nail was intact and bleeding.  There was 
exposure of the ligament. 

The veteran was transported to the USS Enterprise.  Physical 
examination revealed sharp/dull and two point neurologic 
deficiency at the radial aspect of the palmar surface of the 
right thumb and a dirty laceration extending into the nailbed 
encompassing half the diameter of the digit.  X-rays revealed 
a Tuft's fracture of the distal phalanx of the right thumb.  
An operative diagnosis of open fracture, right thumb distal 
phalanx with lateral digital nerve laceration, was rendered.  
The veteran underwent the following procedures: irrigation 
and debridement of the right thumb distal phalanx open 
fracture; gross approximation of the lateral digital nerve, 
first digit; repair nail bed, first digit; and primary 
closure laceration, distal lateral first digit.  

In December 1998, the veteran was seen with complaints of 
variable (sharp and dull) pain in his right thumb.  He noted 
that the pain was exacerbated by his daily work as an 
electrician.  He complained of continuing anesthesia of some 
parts of the distal thumb, which occasionally radiated down 
the whole thumb.  

Physical examination revealed good range of motion and 
pinching.  Strength was 3/5.  There was anesthesia on the tip 
of the thumb and at the base.  The nail bed looked good from 
repair.  The assessment was "thumb pain ? chronic."

At a July 1999 orthopedic evaluation, the veteran reported 
"nerve pain".  He had no feeling of pulp of the thumb and 
had nerve pain in the periphery of the nail.  The pain 
radiated to the thumb.  There was a dull ache around the 
finger nail.  A diagnosis of status post partial amputation 
of the thumb with digital nerve damage was rendered.  

The veteran was afforded a VA examination in June 2003.  He 
was noted to have a partial right distal amputation of his 
thumb.  

On examination it was reported that the veteran had had an 
open distal fracture/partial amputation of the right thumb in 
1998 and since then had experienced pain at the distal joint 
with occasional phantom pain.  There was partial numbness, 
weakness, and lack of endurance of this digit.  The 
functional impairment and residuals from the injury were that 
it was difficult to write for any length of time and that the 
veteran's grip was not as strong as prior to the injury.  The 
veteran was noted to have lost two months of work as a result 
of this injury.  

Physical examination revealed that the veteran was right-
handed.  He was able to tie his shoelaces without difficulty, 
fasten buttons without difficulty, and pick up a piece of 
paper and tear it without difficulty.  He was noted to have 
mild tenderness of the right thumb.  There was no evidence of 
inadequate circulation, deformities, or neuroma.  The veteran 
did not have prosthesis of his thumb.  There was no 
disarticulation and the amputation was mild.  The surgery to 
repair the thumb did not alter the usefulness of this digit.  
A diagnosis of distal partial amputation of the right thumb 
with no residuals was rendered.  

In his October 2004 notice of disagreement, the veteran 
indicated that the use of his thumb had severely diminished 
ever since it was amputated.  He noted that he had had a 
decrease in productivity, use, and comfort when working as an 
electrical technician.  He was unable to put any pressure on 
his right thumb and he had to frequently take breaks when 
using his right hand.  He also noted that his ability to grip 
small pieces and parts decreased with use.  

In his April 2005 substantive appeal, the veteran reported 
that the thumb injury caused limitations in his employment as 
a technician.  

This record shows that veteran has a partial amputation of 
the thumb.  The level of the amputation has never been 
described with specificity, but the nail has been described 
as intact, and X-ray finding have been reported at the level 
of the distal interphalangeal joint and distal to that point.  
These findings show that the amputation was at the distal end 
of the thumb.  As such, a 20 percent disability evaluation is 
warranted under DC 5152.  A 30 percent rating is not 
warranted as amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx has 
not been shown.  

A higher evaluation is not available under other diagnostic 
codes pertaining to the thumb, because the combined rating 
for disabilities of an extremity shall not exceed the rating 
for amputation at the elective level.  38 C.F.R. § 4.56 
(2006).

Under the old and new criteria a 30 percent rating is 
potential available for favorable ankylosis of the major 
thumb and index finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2002 & 2006).  The old criteria provided for a rating 
on the basis of favorable ankylosis when finger motion was to 
between two and one inches from the transverse fold of the 
palm.  Note (a) following Diagnostic Code 5223 (2002).  The 
QTC VA examiner found no limitation in the motion of the 
index finger, and no functional impairment and no residual 
disability in the thumb.  The evidence is, therefore, against 
an evaluation under Diagnostic Code 5223.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.

Given the normal function it follows that a higher evaluation 
would not be available on the basis of unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5219 (2002 & 2006).

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected distal partial amputation of the right 
thumb.  While the veteran has reported that his thumb 
interferes with his duties as an electrical technician, he 
has not reported any loss of time from work, or loss of 
economic opportunity.  The 20 percent evaluation is intended 
to compensate for average industrial impairment.  The record 
does not show marked interference with employment beyond that 
contemplated by the schedular evaluation

In the absence of exceptional factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for a distal partial 
amputation of the right thumb is granted from July 23, 2002.


REMAND

In his October 2004 notice of disagreement, the veteran 
indicated that during excessive strain, he would have extreme 
pain in his right knee.  He noted that sitting, walking, 
kneeling, and especially running caused extreme pain in the 
joint area underneath the ball of his right knee.  In his 
April 2005 substantive appeal, the veteran indicated that he 
was not capable of working a day without pain. He noted that 
it definitely affected his quality of life.  The statements 
from the veteran demonstrate an increase in the 
symptomatology associated with the veteran's knee that was 
reported at the time of his October 2003 VA examination.  At 
that time, the veteran was found to have no pain, fatigue, 
weakness, lack of endurance or incoordination.  VA is obliged 
to afford a veteran contemporaneous examinations where there 
is evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, this matter is remanded for the following

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right knee disorder.  The claims folder 
must be made available to the examiner 
for review.

The examiner should report the ranges of 
knee motion.  The examiner should report 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, of 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare ups.

The examiner should also report whether 
there is lateral instability or recurrent 
subluxation, and if present, the severity 
of such symptoms.

2.  After completion of the above, re- 
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


